Barker, P. J., (after stating the facts.)
The indictment contains but one •count. After a careful analysis of the same, we think it is not subject to the .appellants’ criticism that it charges more than one crime. Discarding some •of the words and paragraphs, which may be treated as surplusage, it is, in form and arrangement of the facts stated, in full compliance with the general Tules of criminal pleading, as prescribed by Code Crim. Proc. §§ 275, 276. The indictment in its first paragraph charges the defendant with the crime ■of conspiracy. They were thus fully notified of the offense imputed to them, and for which they were put upon trial. The value and importance to the accused of an exact statement in the indictment of the crime charged is manifest and cannot be overestimated, as it relieves him of the necessity of making a critical examination of the indictment for the purpose of ascertaining the •crime alleged against him, and as to which he is called upon to make answer. The form of an indictment, as set forth in section 276, which was approved by the legislature, and recommended to the public prosecutor as a proper form to be observed and followed in preparing an indictment, begins, that a statement be made in the first clause of the name of the crime intended to be .charged. The intention and purpose of the pleader in making the averments *614of fact as set forth in this indictment, and which follow the general accusation,, were made for the manifest purpose of stating the act or acts which constitute the offense previously charged, and upon which the people rely to secure-a conviction. The form and method of framing an indictment, as prescribed.by the statute, is worthy of commendation for its simplicity and ready comprehension by all persons who have a reasonable degree of intelligence, and should be adhered to by the pleader having charge of prosecution. Before setting forth any of the acts of the defendant which were relied upon by the-prosecution as constituting the crime charged the indictment states the nature and character of the business in which the defendants were interested, and the general aims and objects which they had in view in the management, of their own business, and the gains and profits they receive therefrom, as well as those which they in the future hope to realize; and it also states the nature and character of the business of the Buffalo Lubricating Oil Company,, where it was located, who are interested in the same as shareholders, for the purpose of disclosing the inducements and motives of the accused which moved them to make the unlawful combination charged upon them. These statements were doubtless unnecessary in framing the indictment, and might have been omitted, but we are unable to see that they in any way misled the defendants, and may be regarded as surplusage. It was, however, clearly competent and pertinent for the people to prove the facts as alleged as bearing on the question of the defendant’s guilt. There is but one conspiracy charged;. only one combination is alleged. The other averments set forth in the indictment, preceding the statements as to the overt acts done and committed by the defendant, were charged as the means agreed upon by the defendant, by which to accomplish the purpose of the conspiracy. If a conspiracy should be formed with one aim and object only, although the means agreed upon by the conspirators, by which to accomplish the single purpose-in view, were many and various in their character, and if carried out would naturally tend to produce the result intended by their use, it seems very clear that an indictment setting forth such facts in their proper order in one count would charge but one offense. The successful accomplishment of the alleged conspiracy, by resort to the means set forth in the indictment, could not injure the business, property, or estate of any corporation or person, except the Buffalo Lubricating Oil Company and its shareholders. It does not constitute a conspiracy, under our statutes, for persons to combine together to-commit a trespass upon or to destroy another’s property. That offense now consists, as defined by the statute, of a combination of two or more individuals-to commit a crime, or to do some one of the other acts mentioned in section 168 of the Penal Code. See, also, 2 Ilev. St. marg. p. 692. One leading principle in the law relating to conspiracies is that the unlawful agreement constitutes the-gist of the offense, and, when the nature and object of the combination is-properly charged in the indictment, the other allegations should be limited to-a statement of the means adopted by the accused to carry out the conspiracy, and the overt acts committed by them to effect the purpose intended. Where-an indictment for conspiracy does not show that the object of the conspiracy comes within the statutory definition of the crime, it should contain averments showing that the accused intended to accomplish the end aimed at by criminal means. Lambert v. People, 9 Cow. 578; Com. v. Wallace, 16 Gray, 222; O'Connell v. Queen, 11 Clark & F. 155.
The learned counsel, in support of his argument, contends that each statement in the indictment, as to the means agreed upon by the defendant to destroy the prosecutor’s business and property, is a separate and distinct conspiracy. The fallacy of this argument is easily detected. If two or more persons shall conspire to destroy the separate property of A. and B., by means which are criminal in themselves, and the destruction of A.’s property might be accomplished by the use of some one or more, but not all, of the means. *615agreed upon, without causing any injury to the property oí B., an indictment charging the accused with conspiracy to destroy the property of botli A. and B. might be demurrable on the ground that it charges more than one crime. But such is not this case. If the argument should prevail, it would subject the conspirators to as many separate indictments and trials as there were separate and distinct acts agreed upon by them to be done at the time of forming the conspiracy, as the means by which to accomplish the purpose intended. The law does not expose the accused to any such consequences. As the agreement is the gist of the offense, there can be but one trial and conviction, where there is but one agreement, although the conspirators may have agreed upon a variety of means by which to accomplish their purpose. The indictment does not, by any fair construction, charge but one conspiracy, —that is, it alleges only one agreement; and all the other allegations and averments relate to the means, the way, and the manner, the conspiracy should be carried out, and set forth the overt acts done by them in their effort to accomplish the purpose of the combination. If these views are correct, all the other questions presented by the appellant have a ready solution by the application of the general rule applicable to the trial of any indictment which charges but one offense.
It is contended by the learned counsel for the appellants that, as the indictment charges an indivisible crime, consisting of many elements which are unified by the form of the allegations, the prosecution cannot succeed without proving all the elements set out as constituting a crime. This argument fails to recognize the legal principle which has been already stated, that the gist of the offense consists in the agreement, which constitutes but a single act. The conspiracy is complete when the combination is perfected. It is never necessary for the people to prove all the allegations in the indictment, if those which are supported by the evidence constitute the erimé charged therein. If the crime is set out with false circumstances, they may be rejected as not necessary to be proved. Mr. Phillips says it is a “universal principle, which runs through the whole of the criminal law, that it will be sufficient to prove so much of the indictment as charges the defendant with a substantive crime;” and illustrates the rule by saying “that, in an indictment for murder, the malice is but a circumstance in aggravation, and may be rejected, and the accused be convicted of manslaughter.” 1 Phil. Bv. (7th London Ed.) 202; People v. White, 22 Wend. 167; People v. Jackson, 3 Hill, 92. The true rule is stated in Bork v. People, 91 N. Y 13, viz.: “Where an offense may be committed by doing any one of several things, the indictment may, in a single count, group them together, and charge the defendant to have committed them all, and a conviction may be had on proof of the commission of any one of the things without proof of the commission of the others.” See, also, People v. Davis, 56 N. Y. 95. The learned counsel for the appellant cites, in support of his contention, the opinion of Lord Chief Justice Tindal, in the Case of O'Connell, supra, which was adopted by the house of lords so far as,he discussed the question now under consideration. After giving that case careful examination, I must be permitted to say that I think that the propositions of law affirmed in that case, so far as they are applicable, fully support the legal propositions already stated, and may be cited in support of the order overruling the demurrer, and the rulings made on the trial of this indictment. O’Connell and eight others were indicted for conspiracy, and the indictment contained 11 counts. Legal questions discussed, so far as the same are pertinent to this case, arose upon the first count, and for brevity the case may be examined as if the indictment contained but one count, and that the first. In that count it was charged that the accused did combine, conspire, confederate, and agree with each other, * * * and created discontent and disaffection among the queen’s subjects; and also to stir up jealousies, hatred, and ill will between different classes of her majesty’s subjects; * * * and to excite dis*616content and disaffection among her majesty’s subjects serving in her majesty’s army; * * * and to cause and to procure, and aid and assist in causing and procuring, divers subjects * * * unlawfully and seditiously to meet and assemble together at various times, and'at different places, within Ireland; * * * and, further, to bring into hatred and disrepute the courts by law established in Ireland for the administration of justice, and to diminish the confidence of her subjects in Ireland in the administration of the law therein, with the intent to induce her majesty’s subjects to withdraw the adjudication of their differences with, and claims upon, each other from the cognizance of said courts by law established, and to submit the same to the judgment and determination of other tribunals to be constituted for that purpose. The court then went on to state at full length the various acts which were alleged as overt acts in support of the charge of conspiracy. One of the nine defendants died before the trial was moved; the others pleaded not guilty. By their verdict the jury found that all the defendants did conspire and agree to carry out a part of the unlawful schemes set out in the indictment, and charged therein, enumerating them; and as to the residue of the said indictment they found Thomas Tierney not guilty. The jury also found the other seven of the conspirators were guilty of a part of the other charges set out in the indictment; and as for the remainder of the charges in the indictment, they found that four of these defendants were not guilty, and that three of the defendants were guilty of a part only of the remainder of the said charges. The house of lords summoned the judges to hear the arguments, and to give their advice upon several legal propositions which were form ulated by the lord chancellor. Lord Chief Justice Tindal and eight others attended. The legal questions submitted were in the form of questions, and among them was the following: Is there any, and, if any, what, defect in the findings of the jury upon the trial of said indictment, and, if so, is there any sufficient ground for reversing the judgment by reason of any defect in the indictment, or of the findings of the jury upon said indictment ? Lord Tindal, in discussing this question, stated that all the judges agreed in the opinion that the findings of the jury upon the first count of the indictment were not supportable in law, upon the ground that the jury not only found the eight defendants to be guilty of a joint conspiracy charged in such count, but also found a certain number of the eight defendants to have been guilty of separate and distinct conspiracies under that count. The reason and the ground for his opinion is stated as follows: “That the first count of the indictment charges one conspiracy and one unlawful agreement, and no more than one, against all the defendants in such count, so the jury could find only one conspiracy or unlawful agreement on that count; for though it was competent for the jury to find one conspiracy under that count, and to have included in that finding all or any number of the defendants, yet it was not competent to find some of the defendants guilty of a conspiracy to effect one or more of the objects stated, and others of the defendants guilty Qf a conspiracy to effect others of the objects stated; because that is, in truth, finding several conspiracies on a count which charges only one. The indictment contains one charge; the jury cannot find more than one.”
On comparing the first count in that indictment with the one now here, it will be observed that they are substantially alike in their construction. The lord chief justice, in support of his argument that there was but one conspiracy charged in the first count of the indictment, stated that “the crime of conspiracy is complete if two, or more than two, should agree to do an illegal act; that is, to effect something in itself unlawful, or to effect, by unlawful means, something which may be in itself indifferent, or even lawful. * * * It has accordingly been always held to be the law that the gist of the offense of conspiracy is the bare engagement and association to break the law, whether any act be done in pursuance thereof by the conspiracy or not. ” These reasons •íu-ui-t ^rinfiiyajja the indictment before us attains! the charge of dunlicitv. It *617was unnecessary for the people to prove that the defendants who were convicted committed all the unlawful acts which they conspired to do. If they • did any one of them, their complete guilt was established. Under our statutes, a conspiracy—that is, the entering into the confederation merely—is not an indictable offense, except when the agreement, by its terms, is to commit a felony upon the person of another, or to commit arson or burglary, unless some overt act besides such agreement is done to effect the object thereof. * * * Sections 168, 171, Pen. Code.
The court was requested to charge the jury that a conspiracy merely to injure a private person, by an act not criminal within itself, does not come within the statute forbidding a conspiracy to injure trade and commerce, which was refused, and an exception taken. That exception was argued on the motion for a new trial before the judge who presided at the oyer and terminer, and he held that, while the request was correct as a legal proposition, he had charged the jury to that effect before the request was made, and for that reason tlie exception was not available to secure a new trial. Upon the argument of this appeal the question presented by that exception has not been argued by the counsel for the appellant, and was well answered in the opinion of the learned trial judge, which is printed with the case. The conviction and the judgment entered thereon are affirmed. All concur.